Citation Nr: 9931714	
Decision Date: 11/09/99    Archive Date: 11/19/99

DOCKET NO.  98-07 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for headaches.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1992 to 
August 1996.  

Service connection is in effect for residuals of shrapnel 
wound behind the left knee with retained foreign bodies, 
currently 10 percent disabling.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1998 rating decision from the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO) in which the veteran was denied service 
connection for migraine headaches as not well grounded and as 
resulting from a known clinical diagnosis of migraine 
headaches.  

The veteran's July 1997 notice of disagreement and February 
1998 letter raised an inferred claim for an increased rating 
for scars resulting from the shrapnel wound.  This matter is 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  There is no medical evidence of a nexus between any 
current headache disorder and headaches the veteran had in 
service.  

2. There is no medical evidence of a nexus between any 
current headache disorder and medications used to treat the 
veteran's service-connected shrapnel wound.  

3.  The veteran served on active duty in the Southwest Asia 
theater of operations during the Persian Gulf War.  

4.  The current record shows that the veteran has one or more 
signs or symptoms of an undiagnosed illness.  

5.  The objective indicators  show that headaches manifested 
during service or to a degree of disability of 10 percent or 
more prior to December 31, 2001.  



CONCLUSION OF LAW

The claim of entitlement to service connection for headaches 
as secondary to an undiagnosed illness is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Private medical records show that the veteran incurred an 
elbow injury while playing high school sports.  The medical 
records prior to service do not mention headaches.  The June 
1991 induction examination report shows that the veteran's 
systems were normal except for extensive bilateral scarring 
of the eardrums and scars on the left elbow and on the left 
abdomen.  The high school elbow injury was the only item 
listed in the summary of defects and diagnoses.  On the 
report of medical history, the veteran denied a history of 
frequent or severe headaches, and the examiner noted that the 
veteran had ear problems at age 7 and left elbow surgery at 
age 15, with no problems since.  

In August 1992, a screening physical examination was 
conducted, and the examiner found the veteran physically fit 
to undergo military training.  

In February 1996, while in the Persian Gulf, the veteran 
received shrapnel wounds to the back of the left knee and 
upper calf.  He was transported by Medivac to a Kuwaiti 
hospital and treated.  He returned to the service medical 
clinic for follow-up examinations and treatments of the 
shrapnel wound in March, June, and July 1996.  

An August 1996 discharge examination report shows that the 
examiner found that the veteran was normal except for scars, 
tattoos, and mild acne.  The summary of defects and diagnoses 
listed elevated cholesterol, retained shrapnel of the left 
leg, and mild acne of the shoulders and back.  On the report 
of medical history, the veteran denied a history of frequent 
or severe headache.  

Service medical records show that examiners prescribed 
several medications to the veteran during service, and he was 
seen for various disorders including conjunctivitis of the 
left eye, left eye cyst, left knee pains, left ankle sprain, 
sore throat and flu, acne, warts, and for issuance of ear 
plugs, vaccinations, and laboratory tests.  Although the 
veteran visited the military medical clinic over 30 times, 
service medical records do not mention complaints or symptoms 
of headaches.  

The veteran underwent a VA examination in November 1996 for 
the purpose of determining whether he was entitled to service 
connection for residuals of the shrapnel wound.  Examination 
of the neurological system revealed that the cranial nerves 
I-XII were within normal limits, and sensory examination was 
normal.  The diagnosis was status-post shrapnel wound in the 
left upper leg and behind the left knee with pain in the left 
knee at times, and increased cholesterol by patient's 
history.  

Prior to April 1997, the record included copies of the 
service medical records provided by the veteran.  The record 
shows that the Records Management Center (RMC) transferred 
the veteran's service medical records in September 1996 and 
that the RO received them in April 1997.  The RMC medical 
records included more documents than the veteran had 
provided, and the attached note stated that the enclosed 
service medical records constituted all the records that the 
RMC had for the veteran.  

During the pendency of his claim for service connection for 
residuals of the shrapnel wound, the veteran filed an 
informal claim in August 1997 for service connection for 
migraine headaches.  He stated that he recently had two 
serious headaches.  The first occurred in July 1997 and 
forced him to leave work early and have someone drive him 
home.  Once he got home, he tried lying down and taking 
Advil, but nothing made the pain stop.  His eyes started to 
tear, and he could not even think through the pain.  The 
second headache occurred in early August 1997.  He was home 
but the same conditions applied.  The veteran stated that he 
was concerned about the headaches because they affected not 
only his personal life, but his professional life, which 
required a high degree of both physical and mental ability.  
He stated that the migraine headaches posed a serious 
hindrance to his current job and future goals.  

The veteran filed an October 1997 letter with the RO.  He 
stated that he suffered his third and fourth headaches while 
out of the country on business.  The headaches continued to 
come without warning.  The last time he had a headache in 
mid-October 1997, he was at home.  At first, the headache 
felt as if someone was sticking tiny needles into his 
forehead.  Then the veteran had sharp throbbing pain behind 
his eyes.  Nothing seemed to help when the headaches 
appeared.  The veteran claimed that he had never had a 
problem with headaches in the past.  They lasted 
approximately 15-25 minutes.  The veteran talked to his 
doctor but was told that there was not much that could be 
done.  

The veteran underwent a VA examination in November 1997 for 
the purpose of determining whether he was entitled to service 
connection for headaches.  The veteran reported an onset of 
the headaches in February 1996.  The frequency of the 
headaches was 3-8 per month, and one per month was severe and 
prevented the veteran from working.  He had no aura.  The 
location of the headaches was bifrontal behind the eyes, and 
pain was described as sharp and throbbing.  There was no 
specific pattern to the headaches although the veteran 
occasionally acknowledged lapses of 3 weeks in duration 
without headaches.  The headaches lasted less than 60 minutes 
and were accompanied by bilateral watering of both eyes.  The 
headaches usually occurred in the daytime.  Treatment for the 
headaches included non-steroidal anti-inflammatory drugs plus 
a quiet room.  The veteran also noted photophobia.  The 
neurological examination was normal, and the impression was 
possible migraine variant without aura, occasionally severe.  

A January 1998 rating decision denied the veteran's claim of 
entitlement to service connection for migraine headaches as 
not well grounded and as resulting from a known clinical 
diagnosis of migraine headaches.  The RO did not list the 
veteran's October 1997 letter with the evidence that was 
considered.  

The March 1998 notice of disagreement stated that, after 
being transported from Kuwait, the veteran was seen in 
Bahrain by a doctor who told him that the pain in his head 
was probably a reaction to the various medications that he 
had been given as a result of the shrapnel surgery.  When the 
veteran got another headache in Germany, the doctors told him 
it was probably a result of the travel and to just relax and 
get some rest.  While in Maryland on convalescent leave, he 
was seen at Andrews Air Force Base where the doctor cited the 
change in water, food, and climate as the cause of the 
veteran's third migraine.  In each instance, the veteran was 
given Motrin and told to rest.  He was seen once more at 1/1 
BAS where the Corpsman told him there was little that he 
could do.  From that point on, the veteran relied on a family 
doctor that had been working with him to ease the symptoms.  
The veteran stated that he continued to experience migraines 
regularly.  Before he was deployed, there was no evidence of 
a migraine.  The pain was such that he was unable to 
concentrate on the world around him for the duration of the 
migraine.  If at work, he was forced to go home and call a 
replacement in to take his position.  If he got a migraine 
while driving, he was forced to pull over and either "wait 
it out" or call someone to come get him.  The only relief 
was a dark quiet room where he could close his eyes, relax, 
and wait.  The veteran reported that the migraines 
drastically affected his sleeping patterns and made life 
miserable as he waited for the next one to strike.  The 
veteran stated that there were chemicals present in the air 
[in the Persian Gulf] as well as on the burning oil rigs.  
His unit traveled all over the desert, spending at least 30 
days living in tents deep within the desert.  He never before 
had any sort of trouble, which was documented by the fact 
that he was never seen prior to the deployment for this 
condition.  The veteran stated that at least two other 
members of his unit were affected by migraines, and Cpl. J.W. 
was receiving compensation although he was not affected until 
he got back to the States.  The veteran stated that military 
doctors saw him on four different occasions before returning.  
His migraines could not be seen or heard, but they caused him 
a great deal of pain and stress and was a condition with 
which he was now forced to live, a condition that he believed 
he received from contact with something or someone while in 
the Gulf.  

The veteran's May 1998 appeal stated that migraine headaches 
continued to affect his daily life.  He alleged that he had 
been seen several times for the migraines and feared that 
some of his records were incomplete.  

The veteran's August 1998 letter stated that he experienced 
continued problems with extremely painful headaches.  He 
continued to suffer between 5-10 migraines per month, some of 
which made him totally unable to operate for their duration.  
He had never before suffered from this condition until 
spending 3 months in the Persian Gulf.  The migraines came 
with no warning and affected the veteran's life 
substantially.  He was not able to live the normal life that 
he was accustomed to before service because, each day, he 
must take precautions and wonder when the next migraine will 
strike.  He did not drive long distances alone or spend a lot 
of time in the sun.  He had to leave work early and/or even 
call in sick due to the migraines.  The veteran stated that 
he had spoken with the VA doctors, as well as with two of his 
own doctors.  According to the veteran, each of the doctors 
told him that he was not alone because many servicemen were 
affected while in the Gulf.  Every time the veteran had to 
leave work or could not work due to the headaches, he 
suffered financially.  

Attached to the October 1999 written brief presentation, the 
veteran's June 1999 letter stated that he was attacked by a 
migraine at a family outing.  This ended the day with his 
family and friends because he had to seclude himself in the 
quietness of a dark room.  He had another attack while on a 
business trip just a week earlier.  He was forced to depart 
early from the meeting and call a friend for a ride home.  He 
got the migraines with little or no warning 2-3 times per 
week, some more severe than others, often lasting 40-120 
minutes.  He would then find a dark and quiet place to just 
close his tearing eyes and try to fall asleep.  When he 
entered the Marine Corps, he had never before experienced 
anything remotely close to a migraine.  The veteran alleged 
that the combination of chemicals in the Persian Gulf and the 
many different medication given to him for the grenade 
shrapnel incident in Kuwait negatively affected him and 
caused his condition.  


Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  The United States Court of Appeals 
for Veterans Claims (Court) has held that a well-grounded 
claim is "a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 9 Vet. 
App. 341, 343-44 (1996); Caluza v. Brown, 7 Vet. App. 498, 
506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  

Disability, which is proximately due to, or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a) (1998).  When there is aggravation of a 
nonservice-connected condition, which is proximately due to, 
or the result of service-connected disease or injury, the 
claimant will be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Where a veteran claims a new disease or disability that is 
the result of his service-connected disability, competent 
evidence must be submitted to make the claim well grounded.  
See Jones v. Brown, 7 Vet. App. 134, 138 (1994).  

When a disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" during 
the veteran's service or by evidence that a presumption 
period applied.  38 C.F.R. § 3.303(d) (1998); Brock, supra at 
160 (citing Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994)).  Proof of direct service connection entails proof 
that exposure during service caused the malady that appears 
many years later.  Brock, supra at 160 (citing Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992); 38 U.S.C. § 1116).  

Except as provided in paragraph (c) of this section, VA shall 
pay compensation in accordance with chapter 11 of title 38, 
United States Code, to a Persian Gulf veteran who exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed in paragraph (b) of 
this section, provided that such disability: (i) became 
manifest either during active military, naval, or air service 
in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not 
later than December 31, 2001; and (ii)	by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 C.F.R. § 3.317(a)(1) (1999).  

For the purposes of this section (1) the term "Persian Gulf 
veteran" means a veteran who served on active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War.  (2) the Southwest 
Asia theater of operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations.  38 
C.F.R. § 3.317(d) (1999).  

For purposes of this section, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.  38 C.F.R. § 3.317(a)(2) (1999).  
For purposes of this section, disabilities that have existed 
for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic.  The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(3) (1999). 

The term "undiagnosed illness," read literally, means an 
illness which has not been diagnosed.  VAOGCPREC 8-98 (August 
3, 1998).  

For the purposes of paragraph (a)(1) of this section, signs 
or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to: (1) fatigue; (2) 
signs or symptoms involving skin; (3) headache; (4) muscle 
pain; (5) joint pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) signs or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; 
and (13) menstrual disorders.  38 C.F.R. § 3.317(b) (1999).  

Compensation shall not be paid under this section: (1) if 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; or (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c) 
(1999); see 38 U.S.C.A. § 1117(West 1991 & Supp. 1999).  

For Persian Gulf War claims, based on the above-referenced 
statutory and regulatory terms, the necessary elements of a 
claim for benefits under 38 U.S.C.A. § 1117 and 38 C.F.R. 
§ 3.317 are as follows: (1) proof of active military, naval, 
or air service in the Southwest Asia theater of operations 
during the Persian Gulf War; (2) proof of one or more signs 
or symptoms of undiagnosed illness; (3) proof of objective 
indications of chronic disability manifest during service or 
to a degree of disability of 10 percent or more during the 
specified presumptive period; and (4) proof that the chronic 
disability is the result of the undiagnosed illness.  
VAOGCPREC 4-99 (May 3, 1999).  


Analysis

The claim of entitlement to service connection for headaches 
on a direct basis is not well grounded because the record 
does not include an in-service diagnosis of migraine 
headaches or medical evidence of a nexus between any 
headaches in service and his current headaches.  Although the 
veteran went to the medical clinic over 30 times while in 
service, service medical records do not show complaints or 
symptoms of migraine headaches until after separation from 
service.  In correspondence the veteran reported an onset of 
headaches in February 1996.  However, there is no medical 
evidence of a relationship between the reported headaches and 
any current migraine disorder.  

The claim of entitlement to service connection for headaches 
as secondary to medications used to treat service connected 
residuals of a shrapnel wound is also not well grounded.  The 
record does not include medical evidence that medications 
used to treat the shrapnel wound proximately caused the 
veteran's headaches.  In the March 1998 notice of 
disagreement, the veteran alleged that a doctor in Bahrain 
attributed the veteran's head pain to medications used to 
treat the shrapnel wound.  However, the RO obtained a 
treatment report from the International Hospital of Bahrain, 
and it does not include a medical opinion stating that 
medications used to treat the shrapnel wound proximately 
caused the veteran's headaches.  Nor does the other medical 
evidence provide a medical opinion linking headaches to 
residuals of the shrapnel wound.  Therefore, the claim of 
entitlement to service connection for headaches as secondary 
to medications used to treat service connected residuals of a 
shrapnel wound is not well grounded.  

However, the claim of entitlement to service connection for 
headaches as secondary to an undiagnosed illness is well 
grounded.  The veteran provided proof that he served on 
active duty military, naval, or air service in the Southwest 
Asia theater of operations during the Persian Gulf War.  A 
certified copy of the veteran's DD Form 214 shows that he 
served on active duty for four years, including 23 days of 
foreign service, and he earned the Persian Gulf Armed Forces 
Expeditionary Medal.  Service medical records further show 
that he was treated for a shrapnel wound at the State of 
Kuwait, Ministry of Health, and at the International Hospital 
of Bahrain in February 1996.  In addition, the veteran 
provided lay statements that he served in the Persian Gulf.  
Therefore, he has proven that he is a Persian Gulf veteran.  

The veteran provided evidence of the presence of one or more 
signs or symptoms of undiagnosed illness because he has 
demonstrated headaches and sleep disturbances.  For the 
limited purpose of well grounding his claim, the veteran has 
shown that he has an undiagnosed illness.  His headaches 
escaped confirmed diagnosis because the November 1997 
examiner stated that his impression was possible migraine 
variant without aura, occasionally severe.  The veteran has 
reported an onset of headaches in February 1996, with 
frequency of 3-8 headaches per month.  In addition, the 
veteran has reported sleep disturbances, in that the March 
1998 notice of disagreement stated that headaches were 
drastically affecting his sleeping patterns.  

The veteran has provided proof of objective indications of 
chronic disability manifest during service or to a degree of 
disability of 10 percent or more during the specified 
presumptive period.  The veteran's headaches are chronic 
under the meaning of 38 C.F.R. § 3.317(a) because, according 
to the veteran, the headaches existed for 6 months while he 
was in service.  Objective, non-medical indicators of the 
veteran's headaches include several events that are capable 
of independent verification.  The veteran's lay statements 
described severe headaches that caused him to become unable 
to function.  If he was at work, he had to leave and have 
someone drive him home.  If he was out driving when the 
headache struck, he had to call someone to come get him.  If 
he was at home, he had to call in sick at work if it was a 
workday.  If it was not, he had to leave family and friends 
and seclude himself away in a dark, quiet room.  

The veteran has provided evidence that the chronic disability 
may be the result of the undiagnosed illness.  Medical 
evidence would ordinarily be required to satisfy the fourth 
element, although lay evidence may be sufficient in cases 
where the nexus between the chronic disability and the 
undiagnosed illness is capable of lay observation.  VAOGCPREC 
4-99 (May 3, 1999).  For the limited purpose of well 
grounding the claim, the veteran has established a nexus 
between his headaches and an undiagnosed illness with his lay 
statements.  The March 1998 notice of disagreement alleged 
that the veteran was exposed to chemicals present in the air 
in the Persian Gulf and on burning oil rigs and that at least 
two other members of the veteran's unit were affected by 
migraines, including one who was not affected until he 
returned to the United States.  


ORDER

The claim of entitlement to service connection for headaches 
as secondary to an undiagnosed illness is well grounded.  


REMAND

Once the veteran has established a well-grounded claim, the 
VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5107(a) 
(West 1991).  

The November 1997 VA examination report must be returned 
because the impression of possible migraine does not provide 
sufficient detail and warrants additional development.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 
4.2 (1999) (where a diagnosis is not supported by the 
findings on the examination report or if the report does not 
contain sufficient detail, it is incumbent upon the rating 
board to return the report as inadequate for evaluation 
purposes); see also Green v. Derwinski, 1 Vet. App. 121 
(1992).  

In order to extend to the veteran every equitable 
consideration and to ensure that the veteran's due process 
rights are fulfilled, this case is REMANDED for the following 
development:

1.  The veteran should be afforded the 
opportunity to submit any additional 
evidence, which may support his 
contentions on appeal.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  Any 
evidence received from the veteran should 
be made part of the claims folder.

2.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for headaches since 1991.  
After securing any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources whose records have not 
previously been secured.  Failures to 
respond or negative replies should be 
noted in writing and also associated with 
the claims folder.  

3.  Thereafter, the RO should transfer 
the veteran's claims folder to the VA 
examiner who conducted the VA examination 
in November 1997.  The claims file and a 
separate copy of this remand should be 
made available to and reviewed by the 
examiner prior to completion of the 
opinion, and the opinion must be 
annotated in this regard.  The examiner 
should also take specific note of the 
veteran's reported and documented medical 
history, including headaches.  

After reviewing the veteran's claims 
folder and this remand, the examiner 
should render an opinion addressing the 
following questions: 

(a).  Does the clinical data of record 
support a diagnosis of migraine 
headaches?  (1) If no, please so state.  
(2) If yes, based solely on the evidence 
of record, is it at least as likely than 
not that any of the disorders present are 
related to service?  Please discuss all 
reasons and rationale for any conclusions 
reached.  

(b).  If the record supports a diagnosis 
of migraine headaches, please provide an 
opinion as to whether the veteran's 
symptoms are related to any other 
disorder of record.  

4.  If the VA examiner who conducted the 
November 1997 examination is unavailable, 
the veteran's claim folder should be 
transferred to an appropriate examiner 
for review.  If deemed appropriate, 
further VA examination, to include any 
necessary tests, may be conducted.  After 
reviewing the claims folder, the examiner 
should refer to paragraph 3 and provide 
opinions pertaining to the matters 
contained within.  

5.  The RO should then review the claims 
file to ensure that all of the foregoing 
requested development has been completed.  
In particular, the RO should review the 
requested examination reports and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).  

6.  The RO should then review the 
veteran's claims folder and should fully 
address the issues for entitlement to 
service connection for headaches.  All 
pertinent law, regulations, and United 
States Court of Appeals for Veterans 
Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 
1999) (hereinafter "Court") decisions 
should be considered.  If the veteran's 
claim remains in a denied status, he and 
his representative should be provided 
with a supplemental statement of the 
case, which includes all pertinent law 
and regulations, and a full discussion of 
action taken on the veteran's claim, 
consistent with the Court's instruction 
in Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The applicable response time 
should be allowed.  

7.  Thereafter, the case should be 
returned to the Board, if in order, after 
compliance with customary appellate 
procedures.  By this remand, the Board 
intimates no opinion as to any final 
outcome warranted. No action is required 
of the veteran until he is notified by 
the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

